Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 8, 1995, convicting defendant, upon his guilty plea, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
We reject defendant’s contention that the court improperly refused to sentence defendant as a youthful offender. Given the violent nature of the robbery, and the absence of any mitigating circumstances, there is no basis to disturb the sentence for which defendant freely bargained. Concur—Murphy, P. J., Rosenberger, Ellerin and Nardelli, JJ.